

Exhibit 10.3
FIRST MODIFICATION TO CREDIT AGREEMENT
THIS FIRST MODIFICATION TO CREDIT AGREEMENT (this “Amendment”) dated as of
January 7, 2014, by and among HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and the
Lenders currently parties to the Credit Agreement referred to below.
WHEREAS, pursuant to the terms of that certain Credit Agreement, dated as of
July 20, 2012 (the “Original Credit Agreement”), by and among the Borrower, the
Administrative Agent and the financial institutions party thereto and their
assignees under Section 13.6 thereof, the Administrative Agent and the Lenders
made available to the Borrower a non-revolving credit facility in an initial
amount of up to $155,000,000, on the terms and conditions contained therein.
WHEREAS, by this Amendment, the parties intend to modify and/or amend certain
terms and provisions of the Original Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) as
more particularly described herein as of the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Section 1.    CONDITIONS PRECEDENT. The effectiveness of this Amendment and the
obligations of Lenders’ hereunder are subject to the satisfaction of each and
every one of the following conditions precedent to Administrative Agent’s
satisfaction:
a)    Consummation of a modification to the Revolving Credit and Term Loan
Agreement, dated as of March 29, 2012, by and among Healthcare Trust of America
Holdings, LP, as borrower, JPMorgan Chase Bank, N.A., as administrative agent,
and the other Lenders party thereto, as amended by Amendment No. 1, dated as of
March 7, 2013, to incorporate the Capitalization Rate changes as outlined in
Section 4(a) of this Amendment.
b)    Receipt and approval by Administrative Agent of an executed original of
this Amendment and any and all other documents, instruments, policies and forms
of evidence or other materials which are required pursuant to this Amendment.
c)    Reimbursement to Administrative Agent by Borrower of Administrative
Agent's costs and expenses incurred in connection with this Amendment and the
transactions contemplated hereby, whether such services are furnished by
Administrative Agent's employees or agents or by independent contractors,
including, without limitation, reasonable attorneys' fees, documentation costs
and charges, in each case, to the extent billed by Administrative Agent to
Borrower on or prior to the date hereof.
d)    The representations and warranties contained in this Amendment are true
and correct in all material respects.
e)    All payments due and owing to Lenders under the Credit Agreement have been
paid current as of the date hereof.

First Modification – Page 1    

--------------------------------------------------------------------------------



Section 2.    EFFECTIVE DATE. The date of this Amendment is for reference
purposes only. The effective date of the obligations and amendments under this
Amendment is January 7, 2014.
Section 3.    REPRESENTATIONS AND WARRANTIES. As a material inducement to
Administrative Agent and Lenders for entering into this Amendment, Borrower
represents and warrants to Administrative Agent and Lenders as of the date
hereof that:
a)    Formation And Organizational Documents. Borrower has previously delivered
to Administrative Agent all of the relevant formation and organizational
documents of Borrower and all Guarantors. Borrower hereby certifies that: (i)
the above documents are all of the relevant formation and organizational
documents of Borrower; (ii) they remain in full force and effect; and (iii) they
have not been amended or modified since they were previously delivered to
Lender.
b)    Full Force And Effect. The Credit Agreement and the other Loan Documents
(collectively, the “Credit Documents”), as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; all
necessary action to authorize the execution and delivery of this Amendment has
been taken; and this Amendment is a modification of an existing obligation and
is not a novation.
c)    No Default. No Default or Event of Default exists under any of the Credit
Documents (as modified by this Amendment) and all representations and warranties
herein and in the other Credit Documents are true and correct, and shall survive
execution of this Amendment.
Section 4.    MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby
supplemented and modified to incorporate the following, which shall supersede
and prevail over any conflicting provisions of the Credit Agreement:
a)    Section 1.1 – Capitalization Rate. The definition of “Capitalization Rate”
in Section 1.1 of the Credit Agreement is hereby modified by reducing the rate
for Medical Office/Office Properties to seven percent (7.0%) and reducing the
rate for Other Properties to eight percent (8.0%).


Section 5.    NON-IMPAIRMENT. Except as expressly provided herein, nothing in
this Amendment shall alter or affect any provision, condition, or covenant
contained in any of the Loan Documents or affect or impair any rights, powers,
or remedies of Lender, it being the intent of the parties hereto that the
provisions of the Loan Documents shall continue in full force and effect except
as expressly modified hereby.
Section 6.    MISCELLANEOUS PROVISIONS.
a)    No Waiver. No previous waiver and no failure or delay by Lender in acting
with respect to the terms of the Note or this Amendment shall constitute a
waiver of any breach, default, or failure of condition under the Note, this
Amendment or the obligations secured thereby. A waiver of any term of the Note,
this Amendment or of any of the obligations secured thereby must be made in
writing and shall be limited to the express written terms of such waiver.

First Modification – Page 2    

--------------------------------------------------------------------------------



b)    Severability. If any provision or obligation under this Amendment and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Amendment or any other Loan Document, or the
right of collectability therefore, are declared to be or become invalid, illegal
or unenforceable, Lender's obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.
c)    Governing Law and Consent to Jurisdiction. This Amendment and any claim,
controversy or dispute arising under or related to this Amendment, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal laws.
Borrower and all persons and entities in any manner obligated to Lender under
the Loan Documents consent to the jurisdiction of any federal or state court
within the State of New York having proper venue and also consent to service of
process by any means authorized by New York or federal law.
d)    Joint and Several Liability. The liability of all Loan Parties obligated
in any manner hereunder and under any of the Loan Documents shall be joint and
several.
e)    Headings. All article, section or other headings appearing in this
Amendment and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Amendment and any of the other
Loan Documents.
f)    Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
g)    Defined Terms. Unless otherwise defined herein, each capitalized term used
in this Amendment and not defined shall have the meaning given to such term in
the Credit Agreement.
h)    Rules of Construction. The word "Borrower" as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Credit Agreement. The term "person" as used herein shall
include any individual, company, trust or other legal entity of any kind
whatsoever. If this Amendment is executed by more than one person, the term
"Borrower" shall include all such persons. The word "Administrative Agent" and
“Lender” as used herein shall include each such parties respective, successors,
assigns and affiliates.
i)    Use of Singular and Plural; Gender. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.

First Modification – Page 3    

--------------------------------------------------------------------------------



j)    Inconsistencies. In the event of any inconsistencies between the terms of
this Amendment and the terms of any of the other Loan Documents, the terms of
this Amendment shall prevail.
k)    Integration; Interpretation. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments (including this Amendment), renewals or extensions now or
hereafter approved by Administrative Agent and, as required under the Credit
Agreement, Requisite Lenders or Lenders, in writing.
[Signatures on Following Pages]





First Modification – Page 4    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Modification to
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,
a Delaware limited partnership


By:    Healthcare Trust of America, Inc.,
its General Partner




By:    /s/ Kellie S. Pruitt
Name:     Kellie S. Pruitt
Title:     Chief Financial Officer








Acknowledged and Consented To:


GUARANTOR:




HEALTHCARE TRUST OF AMERICA, INC.,
a Maryland corporation


By:    /s/ Kellie S. Pruitt
Name:     Kellie S. Pruitt
Title:     Chief Financial Officer






























[Signatures Continued on Next Page]

First Modification – Signature Page

--------------------------------------------------------------------------------



Signature Page to First Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By:    /s/ Dale Northup
Name:     Dale Northup
Title:     Senior Vice President












[Signatures Continued on Next Page]





First Modification – Signature Page

--------------------------------------------------------------------------------



Signature Page to First Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




CAPITAL ONE, N.A.




By:    /s/ Ashish Tandon
Name:     Ashish Tandon
Title:     Vice President












[Signatures Continued on Next Page]





First Modification – Signature Page

--------------------------------------------------------------------------------



Signature Page to First Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




PNC BANK, NATIONAL ASSOCIATION




By:    /s/ Tyler Lowry
Name:     Tyler Lowry
Title:     Vice President















First Modification – Signature Page